DETAILED ACTION
This office action is based on the claim set submitted and filed on 12/23/2021.
Claim 1, 23, and 27 have been amended. Claims 9-11 are canceled.
Claims 1-8 and 12-29 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(1). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function, See MPEP 2161.01(1) citing in part Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries."). 
Specifically with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the claimed function. MPEP 2161.01(1).

Claim 25 recites “wherein the number of ingredients is determined to be at least 9 ingredients”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [00101] and [00102], discloses a food item (salad box) with a number of ingredients are 7 but not 9 ingredients. Even if a user update the ingredient to add “peanut oil”, 
Therefore, applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention at the time the application was filed. This limitation of claim(s) 25 is/are considered to be a new matter.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-8 and 12-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-8 and 12-29 are drawn to a system, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-8 and 12-29 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the invention claim represents an abstract idea of a series of steps that recite a process for analyzing patient food sensitivity and provide a recommended foods. Both the instant claims and the abstract idea are defined by a series of mental steps directed to diagnosing a condition in a patient.
. 

“derive, from medical data, first confidence level data representing a probability of the patient to exhibit an adverse reaction when the patient is exposed to the food ingredient; derive second confidence level data representing a probability that the food ingredient exists in the food item, wherein the probability that the food ingredient exists in the food item is less than 100%; identify a pattern of the group data; correlate the pattern of the group data with a probability of the food ingredient existing in the food item; automatically update the second confidence level data based on the pattern of the group data to derive second confidence level data from group data comprising experience history of individuals having adverse reaction to the food item; generate  a safety level for the patient to consume the food item, wherein the safety level is determined low when the first and second confidence levels being high, wherein the first confidence level is high when the probability of the patient to exhibit an adverse reaction when being exposed to the food ingredient is high, and wherein the second confidence level is high when the probability that the food ingredient exists in the food item is high; 
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind that constitute Mental Processes but for the recitation of generic computer components.  That is, other than a processor and a memory, the claimed invention amounts to performance of the limitations using human mind. For example, but for a processor and memory, the claims recites a general purpose computer processor to implement the abstract idea for steps collecting a user medical data, analyze a user(s) and identify allergy and reaction to a food ingredient, obtaining component of a food item to determine if the food item includes an allergen and create a safety level for consuming the food item, which are steps of 

Independent Claim 23 is analogous to Claim 1 recite the similar steps “derive[ing]”, “identify[ing], “correlate[ing], “update[ing]”and “generate[ing]”  in addition to the steps “receive food item data; determine food item ingredients in the food item using the food item data; derive second confidence level data representing a probability that the potential adverse reaction ingredient exists in the food item, wherein deriving second confidence level data is based at least in part on group data comprising experience history of individuals having adverse reaction to the food item” as drafted, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The claimed concept in the context of this claim encompasses the user manually the ability to obtain food data and adverse reaction of an individual and a group history reaction experience and therefore apply the same abstract idea as above.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations using human mind, but for, the recitation of generic computer components, then it falls within the "mental process" of the grouping of abstract ideas. (see, October 2019 Update: Subject Mater Eligibility). Therefore, the claim(s) limitations (in BOLD) recite an abstract idea. Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below.

see (Applicant, 0033, 0098). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., user device, computer) and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Additionally, the claim reciting additional element(s) such as “cause the machine to take an action associated with the food item…” in which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to extra/ post extra-solution activity, see MPEP § 2106.05(g). The step of “automatically”, in claim 1 providing a machine still performs the claimed functions without manual operation, even though a human may initiate or interrupt the process, which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to extra-solution activity. See: MPEP § 2106.05(g). Further, these elements effectively amounts to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components and adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea and they do not impose any meaningful limitations on practicing the abstract idea as such none of the hardware in the claim(s) offer a meaningful limitation beyond generally linking the use of the [system; method] to a particular technological environment that is, implementation via computers, see MPEP 2106.05(h). Thus 

The claims are directed to an abstract idea. The claims do not include additional elements that amount to "significantly more" than the judicial exception because they do not present improvements to another technology or technical field, nor do they affect an improvement to the functioning of the computer itself. The generic computing elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions of obtaining data from databases, analyze known data, and displaying actions. (See, MPEP §2016.05(d)). In addition, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-8, 12-22, 24-26, and 28-29 include all of the limitations of claim(s) 1, 23, and 27 and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 
As for claim 2-5, 7-8, and 12-21 the claim(s) recite limitations that are under the broadest reasonable interpretation, further, further, defined the abstract idea noted in the independent claim(s) and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements “a processor and memory, smart phone/watch, tablet computer, vending machine, self-order machine, self-check-out kiosk, chemosensor”. The claims fail to integrate the abstract idea of claim 1, 23, 27 into a practical application. In particular, the claims recite the additional elements of that implement the identified abstract idea. These hardware components are recited at a high level of generality (i.e., general purpose computers/components implementing generic computer functions; applicant's specification makes no mention of any specific hardware) such that it amounts no more than mere instructions to apply the exception using generic computer components. Additionally, the claim reciting additional element(s) such as “cause … to fail” and “cause… to display”, “display a notification”, “display a recommendation” which are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to extra/ post extra-solution activity, see MPEP § 2106.05(g). Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the noted steps amounts to no more than 1) are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions of obtaining data from databases, analyze known data, and displaying actions. (See, MPEP §2016.05(d)). As described in MPEP 2106.05(d)(II)(v) electronically scanning or extracting data from a physical document (e.g. food menu or ingredient), Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition), and does not impose meaningful limits on the scope of the claims. Also, as described in MPEP 2106.05(d)(II)(i), determining the level of a biomarker as such sensitivity levels in blood by any means such as testing kit or assay has been recognized as well-understood, routine, conventional activity, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").

As for claims 6, 22, 24-26, and 28-29 the claim(s) recite limitations that are under the broadest reasonable interpretation, further, further, defined the abstract idea noted in the independent claim(s) and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.


Allowable Subject Matter
Claims 1-8 and 12-29 are allowed fir the following reason(s):

Regarding independent claim 1, 23, and 27, none of the prior art teach or fairly suggests the limitation of “derive second confidence level data representing a probability that the food ingredient exists in the food item, wherein the probability that the food ingredient exists in the food item is less than 100%”, in combination with the other limitations of the claim. In addition, none of the prior art teach or fairly suggests the limitation of “automatically update the second confidence level data based on the pattern of the group data such that the program causes the processor to derive second confidence level data from group data comprising experience history of individuals having adverse reaction to the food item”, in combination with the other limitations of the claim. The prior art of US2013/0085345 to Geisner et al. (“Geisner”) discloses a identifying a food item ingredient that may comprise allergen or a substance that may has a probability to cause an adverse reaction to a user or a group of users identifying the level of sensitivity and severity as such providing a confidence level for having adverse reaction, update the users profile with adverse reaction confidence, and provide a recommendation for consumption. The prior art US2015/0036138 to Watson et al. (“Watson”) discloses analyzing a food sample to determine if a chemical is present in the food sample and identifying the food item itself at 99.99% confidence but no indication of the chemical confidence. The prior art Zeng, et al. ("Variable Food-Specific IgG Antibody Levels in Healthy and Symptomatic Chinese Adults”) discloses food reference value for a disease using a test kit. The prior art US2004/0103033 to Reade et al. (“Reade”) discloses control of vending based on a user profile. 


Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues the substance:
Applicant's arguments with respect to the 35 U.S.C. § 112(a) rejection on page 9.
In response to the Applicant argument regarding the number of ingredients is/are 9 as recited in claim 25 as being disclosed in paragraphs 101 and 102, Examiner asserts that the claim limitation is not disclosed. The claim is dependent of claim 24 which is reciting obtaining ingredient from an image or a barcode which is disclosed in 101, are 7 ingredients. Even including the update of the individual personal experience to add ingredient to the food item, the number does not meet the claimed limitation. Hence, Examiner rejection remains.
  
Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 9-11. 
In response to the applicant argument that the amended claims features cannot be performed in the mind as a mental process, Examiner respectfully disagree. The claims are given there broadest reasonable interpretation for the purpose of determining whether they encompass See 84 Fed. Reg. at 52 n. 14.
Applicant further argued the scoring steps in Ex Parte Hannun 2018-003323, pp. 9-10 (PTAB) and inability to perform the steps mentally, Examiner respectfully disagree. Ex Parte Hannun claim is directed to obtaining users data and predicted character probabilities from a trained neural network and decoding a transcription of the input audio using the predicted character probability outputs. The transcription is processed using specific implementation such as normalizing the input, generating a spectrogram frames and using trained neural network to predicate characters probabilities and decode the transcript.  In contrast, the Applicant claim is Ex Parte Hannun.  
Hence, Examiner remains the 101 rejections of claims 1-8 and 12-29, which have been updated to address Applicant's amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.  

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 11-17 in regards to claim(s) 1 have been fully considered and/or are not persuasive.
In light of the amended claim(s) limitations and Applicant clarifications, Examiner withdraw the 103 rejection for the following reasons:
The prior art of record fail to disclose the amended features as presented in the claimed invention. The references Geisner et al. (US 2013/0085345 A1) in view of Watson et al. (US 2015/0036138 A1) fail to discloses all the amended features in combination and in view of the references Zeng, et al. ("Variable Food-Specific IgG Antibody Levels in Healthy and Symptomatic Chinese Adults,") in view of Reade et al. (US 2004/0103033 A1) in view of Bellacicco, JR. (US 2012/0253828 A1) fail to discloses all the amended features in combination. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Connor (US 2014/0277249), [0198]